Citation Nr: 0737833	
Decision Date: 12/03/07    Archive Date: 12/13/07

DOCKET NO.  03-21 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.	Entitlement to an effective date earlier than July 7, 2006 
for a 60 percent rating for service connected asbestos-
related pleural disease.

2.	Entitlement to an effective date earlier than July 7, 2006 
for total disability based on individual unemployability.


REPRESENTATION

Appellant represented by: California Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The veteran served on active duty from June 1955 to June 
1957.

This case has undergone a protracted appellate history.  By 
way of an August 2000 decision, the RO granted service 
connection for bilateral hearing loss, assigning a 
noncompensable evaluation from August 12, 1999, the date the 
RO received the veteran's claim.  At this time the RO also 
determined that referral to appropriate officials for an 
extraschedular evaluation pursuant to 38 C.F.R. § 3.321 for 
bilateral hearing loss was not warranted.  The RO issued a 
notice of this decision in August 2000, and the veteran 
timely submitted a Notice of Disagreement (NOD) in February 
2001, objecting to the RO's denial of an extraschedular 
referral, and in June 2001, which referenced his desire for 
an increased rating.  See February 2001 NOD ("Please 
consider this a request that my claim be forwarded to the VA 
central office for further evaluation as an exceptional case 
[as] my service connected bilateral hearing loss . . . has 
caused and continues to case marked interference and impact 
on my employment"); June 2001 NOD (responding to VA's 
request for additional evidence "in support of my claim to 
establish entitlement to an increased disability evaluation . 
. . .").  

Thereafter, in September 2001, the RO issued another 
decision, which awarded a 10 percent evaluation for the 
veteran's bilateral hearing loss, effective from August 12, 
1999 (the date of the veteran's claim), but continued to deny 
the veteran's request for an extraschedular referral pursuant 
to 38 C.F.R. § 3.321.  It issued a notice of this decision in 
September 2001.     

Then in October 2001, the veteran submitted a claim wherein 
he requested "I.U. based on extra schedular rating."  In 
July 2002 the RO issued another decision, which continued the 
veteran's 10 percent schedular evaluation for bilateral 
hearing loss and denied TDIU under 38 C.F.R. § 4.16.  The RO 
issued a notice of this decision in July 2002.  In September 
2002 the veteran timely submitted an NOD with this 
determination as well as the September 2001 decision, 
specifically noting, "I request . . . that you reverse your 
position in your Rating Decisions of 9/5/01 . . . ."  See 
September 4, 2002 NOD.  The RO supplied a Statement of the 
Case (SOC) in January 2003, which continued the denial of 
TDIU under 38 C.F.R. § 4.16, but did not address the 
extraschedular issue based on 38 C.F.R. § 3.321.  In July 
2003 the veteran timely filed a substantive appeal as to the 
issue of entitlement to TDIU.        

Also in July 2003, the veteran submitted an increased rating 
claim for his bilateral hearing loss, stating that this 
disorder had become more severe, as well as service 
connection claims for asbestos-related pleural disease and 
tinnitus.    

While that substantive appeal with respect to TDIU was 
pending, the RO granted service connection for tinnitus in 
August 2003, evaluating it at 10 percent, effective March 27, 
2003, the date this disorder became medically ascertainable.  
It issued a notice of the decision that same month.  At this 
time, the veteran's combined service-connected disability 
evaluations (10 percent for bilateral hearing loss and 10 
percent for tinnitus) amounted to 20 percent.  38 C.F.R. 
§ 4.20.

Then in April 2004, the RO granted service connection for 
asbestos related pleural disease, evaluating it at 30 percent 
effective July 15, 2003, the date the RO received the 
veteran's claim.  The RO issued a notice of this decision in 
April 2004.  At this time, the veteran's combined service-
connected disability rating (10 percent for bilateral hearing 
loss, 10 percent for tinnitus and 30 percent for asbestos-
related pleural disease) amounted to 40 percent from July 1, 
2003.  38 C.F.R. § 4.20.

In July 2004, the RO issued a Supplemental Statement of the 
Case with respect to the veteran's pending TDIU appeal, which 
continued to deny TDIU.  The RO reasoned that the evidence of 
record did not warrant referral for extraschedular 
consideration under 38 C.F.R. § 3.321, as his service 
connected hearing loss did not cause more than average 
impairment of his occupational functioning.   

Thereafter in August 2004, the veteran submitted a statement 
that the RO construed as a timely NOD to the 30 percent 
rating assigned to his service connected asbestos-related 
pleural disease.  

In May 2005 the RO supplied another SSOC with respect to the 
TDIU appeal.  It also determined that newly submitted 
evidence did not entitle the veteran to a higher schedular 
evaluation for his bilateral hearing loss, and it confirmed 
the 10 percent evaluation for tinnitus, as this served as the 
maximum schedular evaluation for this disorder.  The RO also 
continued the veteran's 30 percent evaluation for asbestos-
related pleural disease, and noted that accordingly, his 
combined disability rating remained 40 percent.  Because the 
40 percent combined rating did not meet the threshold 
criteria for an award of TDIU, the RO continued to deny this 
claim.  In August 2005 the RO again provided an SSOC, which 
also continued to deny TDIU, in addition to continuing the 
above ratings for his service connected disorders.  

In May 2006 the RO supplied an SOC with respect to the 
veteran's objection to the 30 percent rating for his 
asbestos-related pleural disease.  The veteran then timely 
filed a substantive appeal with respect to this issue in May 
2006, claiming entitlement to a 60 percent evaluation only.     

Later in August 2006, the RO issued yet another decision, 
which granted an increased rating for bilateral hearing loss 
on a schedular basis to 20 percent, effective from June 20, 
2006, the date that said increase became medically 
ascertainable; granted an initial higher rating of 60 percent 
for asbestos-related pleural disease, effective from July 7, 
2006, the date that said increase became medically 
ascertainable; and granted TDIU, effective from July 7, 2006.  
It issued a notice of this decision in September 2006.  From 
June 20, 2006 the veteran had a combined rating of 50 percent 
(10 percent for tinnitus, 20 percent for bilateral hearing 
loss and 30 percent for asbestos-related pleural disease), 
and from July 7, 2006, he had a combined rating of 70 percent 
(10 percent for tinnitus, 20 percent for bilateral hearing 
loss and 60 percent for asbestos-related pleural disease).  

Although the veteran had not submitted any NOD with respect 
to an earlier effective date claim up to this point, the RO 
issued an SSOC addressing the issue of entitlement to an 
earlier effective date for the 60 percent rating for 
asbestos-related pleural disease and entitlement to TDIU 
prior to July 7, 2006, wherein it denied both claims.  In 
November 2006, the veteran submitted a correspondence 
objecting to the effective dates, where he contended that his 
total disability rating should be effective from August 1999, 
"based on the severity of my hearing loss and date of 
original claim" and citing to 38 C.F.R. § 4.16.  In January 
2007, the veteran, through his accredited representative 
submitted a VA Form 646, which challenged the effective dates 
for the 60 percent evaluation for asbestos-related pleural 
disease and TDIU, and urged that the effective dates should 
commence prior to July 7, 2006.  

The veteran requested a Central Office hearing on this 
matter, which was held in March 2007 where the veteran 
presented as a witness before the undersigned veterans law 
judge.  A transcript of the hearing is of record.

Because the RO never issued Statements of the Case (SOCs) 
addressing the claims for an extraschedular rating for 
bilateral hearing loss pursuant to 38 C.F.R. § 3.321, and for 
earlier effective dates for a 60 percent evaluation for 
asbestos-related pleural disease and TDIU, the Board must 
remand these issues so that the RO may send the veteran such 
SOCs, which fully addresses these clams, and provide him an 
opportunity to perfect an appeal of the issues thereafter by 
filing timely a substantive appeal.  Manlincon v. West, 12 
Vet. App. 238, 240-41 (1999).


REMAND

As noted in the introduction, by a September 2001 decision, 
the RO denied entitlement to an extraschedular rating for 
bilateral hearing loss under 38 C.F.R. § 3.321.  The veteran 
thereafter submitted a timely NOD with that determination.  
38 C.F.R. § 20.201; see September 4, 2002 NOD ("I request . 
. . that you reverse your position in your Rating Decision of 
9/5/01 . . . .").  Although the veteran submitted a 
substantive appeal in July 2003 with respect to this issue 
that the RO implicitly construed as timely in its July 2004 
SSOC, the RO failed to issue an SOC with respect to the 
issue, and therefore, a remand for this action is necessary.  
See Manlincon, 12 Vet. App. at 240-41.

Similarly, by an August 2006 decision, the RO granted an 
initial higher rating for asbestos-related pleural disease, 
evaluating it at 60 percent from July 7, 2006, and granted 
TDIU, effective from July 7, 2006.  Thereafter, in November 
2006, the veteran submitted what the Board construes as a 
timely NOD with the effective dates assigned.  The RO, 
however, did not thereafter issue an SOC with respect to 
these earlier effective date issues, but instead issued an 
SSOC in September 2006 prior to the veteran's filing of an 
NOD.  Therefore, a remand for proper procedural action is 
necessary.  See Manlincon, 12 Vet. App. at 240-41.   

Accordingly, this case is REMANDED for the following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issues 
of: (1) entitlement to an 
extraschedular rating for bilateral 
hearing loss under 38 C.F.R. § 3.321; 
(2) earlier effective date prior to 
July 7, 2006 for asbestos-related 
pleural disease; and (3) earlier 
effective date prior to July 7, 2006 
for TDIU.  The Statement of the Case 
should include all relevant law and 
regulations pertaining to the claim.  
The veteran must be advised of the time 
limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b) (2007).

The case should then be returned to the 
Board for further appellate 
consideration, only if an appeal is 
properly perfected.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to AMC/RO.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).






